 



EXHIBIT 10
Execution Copy
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Agreement”), is dated
November 27, 2006 by and between FS Private Investments III LLC (“Assignor”),
and Jefferies Group, Inc. (“Assignee”).
     WHEREAS, Assignor is a limited partner holding a limited partnership
interest (the “Interest”) in Jefferies Capital Partners IV L.P., a Delaware
limited partnership (the “Partnership”);
     WHEREAS, Assignor desires to assign, transfer and deliver to Assignee, and
Assignee has agreed to assume and acquire from Assignor, a portion of its right,
title and interest in and to the Interest in the Partnership, in an amount
representing a Capital Commitment of $19 million (the “Assigned Interest”), and
Assignee has agreed to assume and perform all of the liabilities and obligations
of Assignor with respect to the Assigned Interest under the Amended and Restated
Limited Partnership Agreement of the Partnership dated as of May 31, 2006, as
amended, supplemented or otherwise modified (the “Partnership Agreement” and
together with the Subscription Agreement, (the “Operative Documents”)).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Partnership Agreement; and
     WHEREAS, JCP IV LLC, a Delaware limited liability company and the general
partner of the Partnership (the “General Partner”) desires to consent to the
assignment and assumption contemplated herein, and to the admission of Assignee
as a substituted Limited Partner of the Partnership, subject to the terms and
conditions as set forth herein.
     NOW, THEREFORE, in consideration of Assignee’s assumption of Assignor’s
obligations under the Operative Documents, the mutual agreements, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged:
     Section 1. Assignment and Assumption. As of the date hereof, the Assignor
hereby assigns and transfers to Assignee, and Assignee hereby accepts and
acquires all of Assignor’s right, title and interest in and to the Assigned
Interest, and all of Assignor’s rights, claims and causes of action related
thereto, free and clear of all liens, pledges, claims, security interests,
encumbrances, charges, restrictions, or limitations of any kind whether arising
by agreement, operation of law or otherwise, other than any restriction that
arises out of or is based on the Operative Documents. Assignee hereby assumes
and agrees to perform all of the liabilities and obligations of Assignor with
respect to the Assigned Interest under the Operative Documents. As of the date
hereof, Assignee, by its execution and delivery of this Agreement, shall become
a Limited Partner of the Partnership in substitution of Assignor to the extent
of the Assigned Interest, and hereby agrees to be bound by all of the terms and
conditions of the Operative Documents.

 



--------------------------------------------------------------------------------



 



     Section 2. Representations and Warranties of Assignor. Assignor hereby
represents and warrants to the General Partner and the Partnership that Assignor
has the power and authority, and is duly authorized, to enter into this
Agreement and upon its execution and delivery, this Agreement will be a binding
and valid obligation of Assignor, enforceable against the Assignor in accordance
with its terms. In addition, Assignor represents, warrants and agrees with the
General Partner and the Partnership that (i) the transfer of the Assigned
Interest is exempt from and does not require compliance with the registration
provisions of the Securities Act of 1933, as amended (the “Securities Act”) and
applicable state securities laws, (ii) such transfer is not being made on an
established securities market as defined under Section 7704 of the Code,
(iii) to the Assignor’s actual knowledge, there has not been a material adverse
change to the Partnership’s business or operations, and (iv) the Capital Account
balance attributable to the Assigned Interest is equal to or greater than the
purchase price of the Assigned Interest.
     Section 3. Representations and Warranties of Assignee. Assignee hereby
represents and warrants to the General Partner and the Partnership as follows:
     (a) Assignee has the power and authority to enter into this Agreement and
upon its execution and delivery, this Agreement will be a valid and binding
obligation of Assignee, enforceable against the Assignee in accordance with its
terms.
     (b) Assignee acknowledges that it has received all the information it deems
necessary and appropriate regarding the Partnership and the Assigned Interest,
has had the opportunity to make inquiries of both the Partnership and the
Assignor and has had the opportunity to request additional information regarding
the Partnership.
     (c) Assignee hereby certifies, represents and warrants that the Assignee is
(i) an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D under the Securities Act, and (ii) a “qualified purchaser” as such
term is used in Section 3(c)(7) of the Investment Company Act.
     (d) Assignee is acquiring the Assigned Interest solely for its own account
for investment, and not with a view to the sale or distribution of any part
thereof, and it has no present intention of selling, granting participation in
or otherwise distributing the same.
     (e) Assignee understands that the Assigned Interest has not been registered
under the Securities Act and that any transfer or other disposition of the
Assigned Interest may not be made without registration under the Securities Act
or pursuant to an applicable exemption therefrom. Assignee does not have any
contract, undertaking, agreement, or arrangement with any person to sell,
transfer, or grant participation to such person, or to any third person, with
respect to the Assigned Interest.
     (f) Assignee is duly authorized and has the legal capacity to execute this
Agreement and to perform its obligations hereunder.

 



--------------------------------------------------------------------------------



 



     Section 4. Payment by Assignee; Other Undertakings. The Assignee agrees to
pay to the Assignor, in addition to the other consideration referred to herein,
an amount equal to $3,240,449 in respect of amounts previously funded by the
Assignor in respect of the Assigned Interest under the Operative Documents. In
addition, the Assignee agrees to execute a Partnership Agreement, and absolutely
and unconditionally assume all financial and legal liabilities, obligations and
duties which exist or are associated or arise in connection with the Assigned
Interest, including without limitation the obligation to make capital
contributions to the Partnership in accordance with the terms of the Partnership
Agreement and further agrees that it will be bound by all the terms of the
Partnership Agreement in all respects upon its admission as a Limited Partner in
substitution for the Assignor.
     Section 5. General Partner Consent and Confirmation. The General Partner,
by its signature at the foot hereof, hereby consents to (i) the assignment and
transfer by the Assignor to the Assignee of the Assigned Interest, and all of
the Assignor’s claims and causes of action related thereto, (ii) the assumption
and agreement by the Assignee to perform all of Assignor’s liabilities and
obligations with respect to the Assigned Interest, pursuant to the terms hereof,
and (iii) the admission of the Assignee as a substituted Limited Partner in the
Partnership to the extent of the Assigned Interest. In addition, the General
Partner hereby confirms that: (i) all requirements for the transfer of the
Assigned Interest provided for in the Operative Documents have been satisfied or
otherwise waived, and (ii) the Assignee will be listed in the books and records
of the Partnership as a Limited Partner and as owner of the Assigned Interest
transferred pursuant to the terms hereof. It is understood and agreed that none
of the Partnership, the General Partner, the Manager, and any of their
respective members, officers, employees, shareholders, directors or affiliates
has made or hereby makes any representation or warranty, express or implied,
with respect to any portfolio company of the Partnership, including, without
limitation, the business or valuation thereof. In addition, the General Partner
confirms, and the parties hereto agree, that the Assignee, as a substituted
Limited Partner, shall commence paying Management Fees in respect of the
Assigned Interest pursuant to the Operative Documents from and after
November 27, 2006.
     Section 6. Indemnity and Reimbursement. Each of Assignor and Assignee
hereby agrees to indemnify the General Partner and the Partnership against any
losses, claims, liabilities or expenses to which the Partnership or the General
Partner may become subject as a result of any false representation or warranty
made herein, or breach of any covenant contained herein. In addition, Assignor
and Assignee acknowledge that any costs incurred by the Partnership in
connection with the assignment as contemplated herein are to be paid to the
Partnership by Assignor and Assignee upon execution of this Agreement.
     Section 7. Miscellaneous.
     (a) Cooperation; Further Assurances. Assignor and Assignee agree to execute
any further instruments or perform any acts which are or may become reasonably
necessary to carry out the intent of this Agreement or are reasonably requested
by the General Partner to complete the admission of Assignee as a substituted
Limited Partner of the Partnership.

 



--------------------------------------------------------------------------------



 



     (b) No Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned by either
party without the prior written consent of the other party and any attempt to do
so will be void, except for assignments and transfers by operation of law. This
Agreement shall be binding upon, inure to the benefit of, and may be enforced
by, each of Assignor and Assignee and its successors and assigns, but any
further assignment of the Assigned Interest assigned hereby shall be subject to
the restrictions set forth in the Operative Documents.
     (c) Amendments, Supplements, etc. This Agreement may be amended or
supplemented only by a writing signed by Assignee and Assignor specifically
referring to this Agreement. No term of this Agreement, nor performance thereof
or compliance therewith, may be waived except by a writing signed by the party
charged with giving such waiver.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
     (e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
     (f) Third Party Beneficiaries. The parties hereto, and their assignees and
legal successors intend that each of the General Partner and the Partnership
shall be an express third party donee beneficiary of this Agreement. This
Agreement is not intended to confer upon any other Person any rights or remedies
hereunder.
     (g) Headings. The section headings of this Agreement are for convenience of
reference only and do not form a part of this Agreement and do not in any way
modify, interpret, or otherwise affect the intentions of the parties hereto.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered on November 27, 2006.

            FS PRIVATE INVESTMENTS III LLC
      By:   /s/ James L. Luikart         Name:   James L. Luikart       
Title:   Managing Member        JEFFERIES GROUP, INC.
      By:   /s/ Joseph Schenk         Name:   Joseph Schenk        Title:  
Chief Financial Officer     

ACCEPTED AND AGREED:
JCP IV LLC

         
By:
  Jefferies Capital Partners IV LLC,    
 
  its Managing Member    
 
       
By:
  /s/ James L. Luikart    
 
        Name: James L. Luikart     Title: Managing Member    

 